Exhibit 10.2

FOURTH AMENDMENT TO EQUITY RESIDENTIAL

1993 SHARE OPTION AND SHARE AWARD PLAN

THIS FOURTH AMENDMENT (the “Fourth Amendment”) to the EQUITY RESIDENTIAL 1993
SHARE OPTION AND SHARE AWARD PLAN (“Plan”) is executed as of the 4th day of
November, 2008. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Plan.

RECITALS

WHEREAS, the Board of Trustees of Equity Residential (the “Company”) adopted the
Plan on May 21, 1993.

WHEREAS, the Company amended and restated the Plan effective as of February 21,
2002.

WHEREAS, the Company entered into a First Amendment to the Plan dated as of
June 10, 2003, a Second Amendment to the Plan dated as of October 1, 2006 and a
Third Amendment to the Plan dated as of March 15, 2007.

WHEREAS, the Company desires to amend the Plan to change the definition of
retirement for employee and officer Grantees.

WHEREAS, retirement generally will mean the termination of employment, other
than for Good Cause, on or after age 62; or prior to age 62 after meeting the
requirements of the Rule of 70 (as hereinafter defined).

WHEREAS, the Company desires to amend the Plan to clarify how the issuance price
of Shares awarded under the Plan is determined.

WHEREAS, the modifications to the Plan set forth in this Fourth Amendment shall
be effective as of January 1, 2009, and shall apply to all outstanding Share
Awards, Options, SARs, Dividend Equivalents or other awards granted pursuant to
the Plan to employees and officers of the Company.

NOW THEREFORE, the Plan is amended, effective as of January 1, 2009, as follows:

1. Share Awards. Paragraph 5 is amended by adding the following definition as
paragraph 5(e):

(e) For purposes of this Plan, the “Rule of 70” is met when an employee or
officer Grantee’s years of service with the Company or its Subsidiaries or
predecessors (must be at least 15 years, based on 180 months of employment, not
calendar years) plus his or her age (must be at least 55 years) on the date of
termination equals or exceeds 70 years. In addition, the employee must give the
Company at least 6 months’ advance written notice of his or her intention to
retire and sign a release upon termination of employment, with ongoing
non-competition and employee non-solicitation provisions, releasing the Company
from customary claims (“Rule of 70 Release”).



--------------------------------------------------------------------------------

2. Shares Subject to the Plan. The last sentence in Paragraph 4 is hereby
deleted in its entirety and the following sentence is substituted therefor:

“For purposes of this Plan, the “Fair Market Value” of a Share shall equal the
closing price paid for Shares on the New York Stock Exchange on the applicable
day for which such Fair Market Value is being determined.”

3. Share Awards. Paragraph 5(a)(iii) is deleted in its entirety and the
following is substituted therefor:

(iii) Notwithstanding the foregoing, the conditions and restrictions described
in paragraph 5(a)(i) and (ii) that are contained in the terms of any Share Award
shall immediately lapse and be of no effect, and the Share Awards subject to
such conditions and restrictions shall fully vest (with any performance goals
deemed to be met in full at the maximum amount possible unless otherwise
provided by the specific terms of an award) in favor of the Grantee, in the
event of (I) a “Change in Control” of the Company, or (II) the termination of a
Grantee’s Service:

(A) because of the Grantee’s death;

(B) with respect to a Grantee who is an employee or officer in connection with
his or her disability (as defined in Section 5(d)); or in connection with such
Grantee’s termination of Service (other than if the termination occurs for Good
Cause) at or after age 62; or

(C) with respect to a Grantee who is a member of the Board (excluding employee
trustees) in connection with his or her retirement at or after age 72, the
Board’s decision not to renominate him or her for re-election to the Board at
any shareholders’ meeting at which Trustees are elected, or the failure to be
re-elected to the Board at any such shareholders’ meeting, or the Trustee’s
resignation from the Board by reason of either: (i) a material change in the
Trustee’s employment or job responsibilities; or (ii) the Trustee’s disability.

If the Service of a Grantee terminates other than as described above (other than
if the termination occurs for Good Cause), the Committee may determine that
either: (i) the conditions and restrictions described in paragraph 5(a)(i) and
(ii) that are contained in the terms of any Share Award shall immediately lapse
and be of no effect, and in such event, the Share Awards subject to such
conditions shall fully vest in favor of the Grantee; or (ii) the vesting of any
Share Awards shall continue past the Grantee’s termination of Service per the
original vesting schedule, subject to such conditions as the Committee shall
determine. The Committee may make the determination described in the preceding
sentence and communicate such determination in the Grantee’s award agreement or
in any other manner.

Upon the termination of an employee or officer Grantee’s Service (other than for
Good Cause) prior to age 62 after meeting the requirements of the Rule of 70,
the Grantee’s Share Awards shall continue to vest per the original vesting
schedule (subject to immediate and full vesting upon the occurrence of any of
the circumstances described in paragraph 5(a)(iii)), provided the Grantee
complies with the non-competition and employee non-solicitation provisions
contained in the Grantee’s Rule of 70 Release. If the Grantee violates any of
these provisions following the termination of his or her Service, unless
otherwise determined by the Committee, all unvested Share Awards at the time of
the violation will be forfeited to the Company.



--------------------------------------------------------------------------------

4. Share Options. Paragraph 6(e) is hereby deleted in its entirety and the
following is substituted therefor:

(e) Immediate Vesting. Notwithstanding the provisions of paragraph 6(c), each
Option granted under the Plan to a Grantee and as to which the Expiration Date
has not occurred shall be immediately and fully exercisable, for the period
indicated, in the event of (I) a Change in Control of the Company (in which case
it shall be exercisable until its Expiration Date), or (II) the termination of a
Grantee’s Service:

(i) because of the Grantee’s death (in which case it shall be exercisable by the
person or persons to whom the Grantee’s right passes by will or by the laws of
descent and distribution) until the earlier of (A) the third anniversary of such
termination or (B) its Expiration Date,

(ii) with respect to a Grantee who is an employee or officer in connection with
his or her disability (as defined in Section 5(d)); or in connection with such
Grantee’s termination of Service (other than if the termination occurs for Good
Cause) at or after age 62, in which case it shall be exercisable until its
Expiration Date; or

(iii) with respect to a Grantee who is a member of the Board (excluding employee
trustees) in connection with his or her retirement at or after age 72, the
Board’s decision not to renominate him or her for re-election to the Board at
any shareholders’ meeting at which Trustees are elected, or the failure to be
re-elected to the Board at any such shareholders’ meeting, or the Trustee’s
resignation from the Board by reason of either: (i) a material change in the
Trustee’s employment or job responsibilities; or (ii) the Trustee’s disability,
in which case it shall be exercisable until its Expiration Date.

If the Service of a Grantee terminates other than as described above, his or her
Options shall not become exercisable with respect to any additional Shares,
unless (other than if the termination occurs for Good Cause) the Committee
determines that either: (i) the vesting of the Options shall accelerate (in
whole or in part) in connection with such termination; or (ii) the vesting of
any Options (in whole or in part) shall continue past the Grantee’s termination
of Service, subject to such conditions as the Committee shall determine; and in
each case, each Option shall be exercisable until the earlier of: (a) 90 days
after such termination unless extended by the Committee; or (b) its Expiration
Date.

Upon the termination of an employee or officer Grantee’s Service (other than for
Good Cause) prior to age 62 after meeting the requirements of the Rule of 70,
the Grantee’s Options shall continue to vest per the original vesting schedule
(subject to immediate and full vesting upon the occurrence of any of the
circumstances described in paragraph 6(e)), and each Option shall be exercisable
until its Expiration Date, provided the Grantee complies with the
non-competition and employee non-solicitation provisions contained in the
Grantee’s Rule of 70 Release. If the Grantee violates any of these provisions
following the termination of his or her Service, unless otherwise determined by
the Committee, all vested and unvested Options at the time of the violation will
be forfeited to the Company.



--------------------------------------------------------------------------------

5. Share Appreciation Rights. Paragraph 7 is amended by adding the following
sentences at the end of paragraph 7(e):

“Upon the termination of an employee or officer Grantee’s Service (other than
for Good Cause) prior to age 62 after meeting the requirements of the Rule of
70, the Grantee’s SARs shall continue to vest per the original vesting schedule
(subject to immediate and full vesting upon the occurrence of any of the
circumstances described in paragraph 6(e)), provided the Grantee complies with
the non-competition and employee non-solicitation provisions contained in the
Grantee’s Rule of 70 Release. If the Grantee violates any of these provisions
following the termination of his or her Service, unless otherwise determined by
the Committee, all unvested SARs at the time of the violation will be forfeited
to the Company.”

6. Plan In Full Force And Effect. After giving effect to this Fourth Amendment,
the Plan remains in full force and effect.

IN WITNESS WHEREOF, this Fourth Amendment has been executed as of the date first
written above.

 

EQUITY RESIDENTIAL By:         

/s/ Bruce C. Strohm

     Bruce C. Strohm      Executive Vice President and General Counsel